DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 16-27) and species 3 - Figure 3 in the reply filed on 6/4/2022 with traverse is acknowledged.  Claims 22, 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 6/4/22.
The traversal is on the ground(s) that the common features are not taught by the prior art.  This is unpersuasive in view of the evidence below and further as the reference to Fernandez has a filing date more than a year before the applicant’s filing date.  The requirement is still deemed proper and is therefore made FINAL.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-22, 24-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The applicant is commended for improving the claim language in the most recent amendment.
	In regard to claim 16, the recitation, the recitation, “the combined production” (line 1) lacks antecedent basis.
	The recitation, “a) of a hydrogen” (line 1) is grammatically errant since the “of” should be before the option “a)” not after it.
	The recitation, “a” and “b” (line 1-2) and “a” and “b” (line 7, 10) are ambiguous and it is not clear if these refer to the same or different steps.
	The recitation, “an intermediate level” (line 29) inappropriately reintroduces the intermediate level that was already previously recited in line 23 and it is not clear if this is referencing the previous recitation incorrectly or introducing another level.
	The recitation, “step c” (line 25) reintroduces the already recited step c, when it should be referenced as --the step c--.
	In regard to claims 19, 20, the recitation, “the pressure difference” (line 13, 17) lacks proper antecedent basis.
	In regard to claim 21, the recitation, “is recovered as methane-rich product in liquid form or in gaseous form, after having been vaporized in the heat exchanger.” is indefinite as the recitation reads as if the product could have been vaporized in the heat exchanger and be liquid.  It appears that the comma creates unclear scope.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-21, 23, 24, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 2018/0251373) in view of Darde (US 2010/0043489).
In regard to claim 16, Fernandez teaches a process for production of a hydrogen- enriched gas (13) and a carbon monoxide-enriched gas (27), the process comprising the steps of: 
a. cooling a gaseous mixture (1) comprising hydrogen, carbon monoxide, and methane (para. 4), in a heat exchanger (E1) to form a cooled mixture (after E1); 
10b. sending the cooled mixture to a scrubbing column (K1); 
c. introducing a methane-rich liquid (at least part of 19) into the scrubbing column (K1) as scrubbing liquid (para. 12); 
d. withdrawing a hydrogen-enriched gas (13) from the scrubbing column (K1);
15e. withdrawing a first vessel liquid (11) from the scrubbing column (K1) and sending said first vessel liquid (11) to a stripping column (K2);
f. withdrawing a second vessel liquid (17) from the stripping column (K2) and sending the second vessel liquid (17) to a separation column (K3) that is configured to separate carbon monoxide and methane (para. 15); and 
g. using a carbon monoxide-rich fluid (CO fluid in CO cycle) as a coolant fluid for cooling at least one fluid drawn off at an intermediate level (see side heat exchanger of K1) of the scrubbing column (K1), 
wherein at least a portion of a third vessel liquid (some of 19) from the separation column (K3) constitutes the methane-rich liquid (at least part of 19) of the step c), 
wherein the coolant fluid is at a greater pressure than that of a top of the separation column (at location 23), and in that the coolant fluid having served to cool the at least one fluidApplication No.: 16/520,878Docket No. 2018P00263US Response to Office Action dated March 4, 2022drawn off at the intermediate level of the scrubbing column (K1) is sent to an intermediate level of a compressor (C1) in order to be compressed therein (see that the fluid does go to an intermediate level of the compressor C1) in order to be compressed therein.
Fernandez teaches most of the claim limitations, but does not explicitly teach that the compressor is a centrifugal compressor.  However, centrifugal compressors are well known.  For example, Darde teaches a centrifugal compressor compressing CO fluid (para. 13 “centrifugal compressor”).  Therefore it would have been obvious to a person of ordinary skill in the art to provide the compressor of Fernandez as a centrifugal compressor for the purpose of providing the advantages of centrifugal compressors including providing a compressor that is simple and cost effective with a good range of flow rates and few rubbing parts.
In regard to claim 17, Fernandez teaches that the coolant fluid (CO fluid) 5is drawn off from a volume (see figure 1 volume at top of K3; hereafter volume) located above the top of the separation column (K3).
In regard to claim 18, Fernandez teaches that liquid (some of liquid from volume) from a volume (volume) located above the top of the separation column (K3) is reduced in pressure (see valve from bottom of volume) and sent to the separation column (K3).  
In regard to claims 19, 20, Fernandez that a pressure difference between the coolant fluid (CO fluid at 23) 15and that of the top of the separation column (K3) is at least 0.9 bar (per compression).  
In regard to claim 21, Fernandez teaches that a portion of the third vessel liquid (19) from the separation column (K3) is recovered as methane-rich product in gaseous form after having been vaporized in the heat exchanger (E1).
In regard to claim 23, Fernandez teaches a carbon 5monoxide-enriched gas (27) provides reboiling duty for the stripping column (K2) and the separation column (K3) and is sent to a volume (volume) above the top of the separation column (K3) after reduction in pressure in a valve (first valve).  
In regard to claim 24, Fernandez teaches that at least a portion of a carbon monoxide-rich liquid from a volume (volume) located above the top of the 10separation column (K3) is reduced in pressure (by second valve at least) and sent to the top of the separation column (K3) to be vaporized on contact with vapor (vapor in K3) rising inside the separation column (K3) and is subsequently mixed with a portion of a top gas of the separation column (K3).  
In regard to claim 26, Fernandez teaches 15a gas (some of 21) from the top of the separation column (K3) or from a volume (volume) at the top of the separation column (K3) is sent to inlet of the compressor (C1).
In regard to claim 27, Fernandez, as modified, teaches a carbon monoxide cycle (loop with C1) comprising CO cycle gas (CO fluid used) is used to heat the stripping column (K2) 20and the separation column (K3) and to cool the top of the separation column (K3), the centrifugal compressor (C1) serving to compress the cycle gas (CO fluid).


Claim(s) 16-21, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billy (US 2007/0056319) in view of Darde (US 2010/0043489).
	In regard to claim 16, Billy teaches a process for production of a hydrogen- enriched gas (11) and a carbon monoxide-enriched gas (37 from 35), the process comprising the steps of: 
a. cooling a gaseous mixture (1) comprising hydrogen, carbon monoxide, and methane (para. 5), in a heat exchanger (5) to form a cooled mixture (after 5); 
10b. sending the cooled mixture to a scrubbing column (7); 
c. introducing a methane-rich liquid (9) into the scrubbing column (7) as scrubbing liquid (para. 39); 
d. withdrawing a hydrogen-enriched gas (11) from the scrubbing column (7);
15e. withdrawing a first vessel liquid (13) from the scrubbing column (7) and sending said first vessel liquid (13) to a stripping column (19);
f. withdrawing a second vessel liquid (23) from the stripping column (19) and sending the second vessel liquid (23) to a separation column (37) that is configured to separate carbon monoxide and methane (para. 43); and 
g. using a carbon monoxide-rich fluid (CO fluid in cycle) as a coolant fluid for cooling at least one fluid drawn off at an intermediate level (via 59) of the scrubbing column (7), 
wherein at least a portion of a third vessel liquid (27) from the separation column (37) constitutes the methane-rich liquid (9) of the step c), 
wherein the coolant fluid is at a greater pressure than that of a top of the separation column (at location 39), and in that the coolant fluid having served to cool the at least one fluidApplication No.: 16/520,878Docket No. 2018P00263US Response to Office Action dated March 4, 2022drawn off at the intermediate level of the scrubbing column (7) is sent to an intermediate level of a compressor (35) in order to be compressed therein (see that the fluid does go to an intermediate level of the compressor 35) in order to be compressed therein.
Billy teaches most of the claim limitations, but does not explicitly teach that the compressor is a centrifugal compressor.  However, centrifugal compressors are well known.  For example, Darde teaches a centrifugal compressor compressing CO fluid (para. 13 “centrifugal compressor”).  Therefore it would have been obvious to a person of ordinary skill in the art to provide the compressor of Billy as a centrifugal compressor for the purpose of providing the advantages of centrifugal compressors including providing a compressor that is simple and cost effective with a good range of flow rates and few rubbing parts.
In regard to claim 17, Billy teaches that the coolant fluid (57) 5is drawn off from a volume (47) located above the top of the separation column (37).
In regard to claim 18, Billy teaches that liquid (some of liquid from 47) from a volume (47) located above the top of the separation column (37) is reduced in pressure (by 45 after being cycled through) and sent to the separation column (37).  
In regard to claims 19, 20, Billy that a pressure difference between the coolant fluid (CO fluid at location 39) 15and that of the top of the separation column (37) is at least 0.9 bar (per compression).  
In regard to claim 21, Billy teaches that a portion of the third vessel liquid (27) from the separation column (37) is recovered as methane-rich product in gaseous form after having been vaporized in the heat exchanger (5).
In regard to claim 23, Billy teaches a carbon 5monoxide-enriched gas (43) provides reboiling duty for the stripping column (19) and the separation column (37) and is sent to a volume (47) above the top of the separation column (37) after reduction in pressure in a valve (45).  
In regard to claim 24, Billy teaches that at least a portion of a carbon monoxide-rich liquid from a volume (47) located above the top of the 10separation column (37) is reduced in pressure (by 45 after being cycled through) and sent to the top of the separation column (37) to be vaporized on contact with vapor (vapor in 37) rising inside the separation column and is subsequently mixed with a portion of a top gas (49) of the separation column (37).  
In regard to claim 25, Billy teaches that the separation column is operated at 1.6 bar (para. 42 1 to 10 bars includes 1.6 bar).
In regard to claim 26, Billy teaches 15a gas (some of 31) from the top of the separation column (37) or from a volume (47) at the top of the separation column (37) is sent to inlet of the compressor (35).  
In regard to claim 27, Billy, as modified, teaches a carbon monoxide cycle (loop with 35) comprising CO cycle gas (CO fluid used) is used to heat the stripping column (19) 20and the separation column (37) and to cool the top of the separation column (37), the centrifugal compressor (35) serving to compress the cycle gas (CO fluid).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
June 14, 2022